Mr. Chief Justice Chase
delivered tbe opinion of tlie court.
This ease comes before us on a certificate of division of opinion from the Circuit Court of the United States for the Northern District of New York.
The answers to the questions certified must be given according to the opinion of this court, delivered at a former day in this term, in the case of the United States v. Hodson, 10 Wall. 395. That opinion, to which it is needless to refer further, requires that the first question certified to us be answered in' the negative, and the second in the affirmative, and they are so answered.